PER CURIAM.
Following this court’s opinion reported in Flagship National Bank of Miami v. Testa, 429 So.2d 69 (Fla. 3d DCA 1983) the matter recurred in the trial court which entered a judgment on severed count VI of the counter-claim finding that the settlement agreement of November 20, 1978, was procured in part through the breach of the fidelity owed to the appellees by their attorney, which fidelity was compromised by the appellant bank. This appeal ensued. We find that it is an appealable order. Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974). Following a review of the record and the findings of fact made by the trial judge, we affirm same. Smith v. Hamilton, 428 So.2d 382 (Fla. 4th DCA 1983); Mori v. Matsushita Electric Corporation of America, 380 So.2d 461 (Fla. 3d DCA 1980); Castellanos v. Hialeah-Miami Springs First State Bank, 330 So.2d 100 (Fla. 3d DCA 1976); Brune v. Kings Creek of Gainesville, Inc., 317 So.2d 848 (Fla. 1st DCA 1975).
Affirmed.